Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 21, 2014

                                      No. 04-14-00362-CV

  IN RE GUARDIANSHIP OF TERRY L. GILMER AN INCAPACITATED PERSON,

                     From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 13-070-PR
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER
        The clerk’s record was due June 30, 2014. The trial court clerk has filed a notification of
late clerk’s record, requesting an extension to August 5, 2014. We GRANT the request and
ORDER the trial court clerk to file the clerk’s record on or before August 5, 2014.




                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court